DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 4 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825).  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 14 and 15, the limitations are directed at both a method and a system which renders the claims indefinite. Claims 14 and 15 are both dependent from Claim 1 which is a system claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Nanut US 10,110,140, in view of Lee et al. US 2016/0137072.
Regarding Claim 1, Nanut teaches an antenna arrangement, wherein the antenna arrangement comprises 
a voltage source (251, fig. 1B), 
a first inductive antenna element (253, fig. 1B), 
a second inductive antenna element (257, fig. 1B), and 
at least one capacitive element (255, fig. 1B), 
wherein the voltage source is electrically connected in parallel to a series connection of a first circuit section comprising at least the first inductive antenna element and a further circuit section comprising a parallel connection of a first subsection of the further circuit section comprising the at least one capacitive element and a further subsection of the further circuit section comprising at least the second inductive antenna element (fig. 1B).
Nanut however is silent wherein the first inductive antenna element and the second inductive antenna element are configured and arranged to generate positioning signals.
Lee teaches wherein the first inductive antenna element and the second inductive antenna element are configured and arranged to generate positioning signals (the plurality of transmitting coils 110, 120, 130, and 140 have a winding structure which is formed by using one conductive wire 150 to make a direction in magnetic field generated in any one of the plurality of transmitting coils 110, 120, 130, and 140 different from a direction in magnetic field generated in the transmitting coil directly adjacent to any one of the transmitting coils by making a current flow in the plurality of transmitting coils 110, 120, 130, and 140, refer to [0042].  Applicant as defined positioning signals as “the proposed antenna arrangement advantageously allows the generation of positioning signals, e.g. an electromagnetic field, with significant portions oriented in different, in particular two, three or more than three spatial directions”, refer to [0020] of Applicant’s published application.
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the method as taught by Lee with the antenna arrangement of Nanut in order to optimize the power transfer between the transmitter and receiver.
Regarding Claim 3, the combination of Nanut and Lee teaches all of the limitations of Claim 1 above and further teaches the antenna arrangement  comprises at least one resistive element (259, fig. 1B of Nanut), wherein the further subsection comprises a series connection of at least the second inductive antenna element  and the at least one resistive element .
Regarding Claim 14, the combination of Nanut and Lee teaches all of the limitations of Claim 1 above and further teaches that an alternating current voltage is generated by the voltage source (251, fig. 1B of Nanut).
Regarding Claim 15, the combination of Nanut and Lee teaches all of the limitations of Claim 14 above and further teaches that a frequency of the alternating current voltage is equal to a resonant frequency of the series connection of the first circuit section and the further circuit section (refer to col.4, line 34-43 of Nanut).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nanut US 10,110,140, in view of Lee et al. US 2016/0137072.
Regarding Claim 2, the combination of Nanut and Lee teaches all of the limitations of Claim 1 above however is silent regarding a reactance of the first circuit section is equal to the reactance of the first subsection of the further circuit section and/or equal to the reactance of the further subsection of the further circuit section.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the reactances, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nanut US 10,110,140, in view of Lee et al. US 2016/0137072, in view of Huang et al. US 2014/0361628.
Regarding Claim 4, the combination of Nanut and Lee teaches all of the limitations of Claim 1 above however is silent wherein the antenna arrangement comprises at least one additional compensating capacitive element.
Huang teaches wherein the antenna arrangement comprises at least one additional compensating capacitive element (504, fig. 6).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the additional compensating capacitive element as taught by Huang with the antenna arrangement of the combination of Nanut and Lee to increase power transfer.
Regarding Claim 5, the combination of Nanut, Lee, and Huang teaches all of the limitations of Claim 4 above and further teaches the first circuit section comprises a series connection of a compensating capacitive element and the first inductive antenna element and/or that the further subsection comprises a series connection of a compensating capacitive element and the second inductive antenna element (504, fig. 6 of Huang).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nanut US 10,110,140, in view of Lee et al. US 2016/0137072, in view of Testi et al. US 2020/0083857.
Regarding Claim 6, the combination of Nanut and Lee teaches all of the limitations of Claim 1 above however is silent wherein the antenna arrangement comprises at least one additional compensating inductive element.
Testi teaches the antenna arrangement comprises at least one additional compensating inductive element (subdivide each inductive coil into two series-connected sub-coils that are wound in opposite directions, e.g. clockwise and counter-clockwise for a planar embodiment, refer to [0041]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the additional compensating inductive element as taught by Testi with the antenna arrangement of the combination of Nanut and Lee to improve the power transfer efficiency. 
Regarding Claim 7, the combination of Nanut, Lee, and Testi teaches all of the limitations of Claim 4 above and further teaches wherein the first circuit section comprises a series connection of a compensating inductive element and the first inductive antenna element and/or that the further subsection comprises a series connection of a compensating inductive element and the second inductive antenna element (subdivide each inductive coil into two series-connected sub-coils that are wound in opposite directions, e.g. clockwise and counter-clockwise for a planar embodiment, refer to [0041] of Testi).

Regarding Claim 8, the combination of Nanut, Lee, and Testi teaches all of the limitations of Claim 6 above and further teaches wherein the antenna arrangement comprises at least two compensating inductive elements, wherein the at least two compensating inductive elements are provided by coils, wherein the coils are inversely wound (subdivide each inductive coil into two series-connected sub-coils that are wound in opposite directions, e.g. clockwise and counter-clockwise for a planar embodiment, refer to [0041] of Testi).

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanut US 10,110,140, in view of Lee et al. US 2016/0137072, in view of Johanessen et al. US 2007/0120739.
Regarding Claim 9, the combination of Nanut and Lee teaches all of the limitations of Claim 1 above however is silent wherein the antenna arrangement comprises at least one magnetically conductive element, wherein at least one inductive antenna element is wound around at least one section of the magnetically conductive element.
Johanessen teaches wherein the antenna arrangement comprises at least one magnetically conductive element, wherein at least one inductive antenna element is wound around at least one section of the magnetically conductive element (fig. 2).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the magnetic conductive element as taught by Johanessen with the antenna arrangement of Nanut to increase the magnetic field strength.
Regarding Claim 10, the combination of Nanut, Lee, and Johanessen teaches all of the limitations of Claim 9 above and further teaches the first and the second inductive antenna element are wound around different sections of the magnetically conductive element (fig. 2 of Johanessen).
Regarding Claim 11, the combination of Nanut, Lee,  and Johanessen teaches all of the limitations of Claim 9 above and further teaches a first and a further magnetically conductive element, wherein the first inductive antenna element is wound around the first magnetically conductive element and the second inductive antenna element is wound around the further magnetically conductive element (fig. 2 of Johanessen).
Regarding Claim 13, the combination of Nanut and Lee teaches all of the limitations of Claim 1 above however is silent wherein a central axis of the first inductive antenna element  and a central axis of the second inductive antenna element  are not oriented parallel.
Johanessen teaches wherein a central axis of the first inductive antenna element and a central axis of the second inductive antenna element are not oriented parallel (fig. 2 of Johanessen).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the arrangement as taught by Johanessen with the antenna arrangement of the combination of Nanut and Lee to increase the magnetic field strength.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nanut US 10,110,140, in view of Lee et al. US 2016/0137072, in view of Johanessen et al. US 2007/0120739, in view of Hu et al. US 2018/0233961.
Regarding Claim 12, the combination of Nanut, Lee, and Johanessen teaches all of the limitations of Claim 9 above, however is silent wherein the magnetically conductive element is a magnetically conductive element of a secondary unit of a system for inductive power transfer. 
Hu teaches wherein the magnetically conductive element is a magnetically conductive element of a secondary unit of a system for inductive power transfer (refer to [0081]-[0084]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the magnetic conductive element as taught by Hu with the antenna arrangement of the combination of Nanut, Lee, and Johanessen to increase the magnetic field strength.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
6 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836